Title: From George Washington to Major General Artemas Ward, 26 June 1776
From: Washington, George
To: Ward, Artemas



Sir
New York June 26. 1776

Being in the greatest distress here for Arms without the most distant prospect of obtaining a Supply, and as Several have been lately brought into Boston belonging to the Highlanders That have been taken, I request that you will immediately forward the remaing Two Hundred Carbines which in my Letter of the 28 Ulto I desired to be kept at Boston to the person at Norwich to whose care the others were Intrusted, with orders to send them here with all possible dispatch together with the three hundred mentioned in your Letter of the 9 Inst., remaing part of my former order which have not yet arived here—You will direct him to send the whole by Land in Waggons without delay, If when they arrive there, there shall appear the least risk in their coming by Water.
The places of these last Two hundred can be supplied out of the Arms lately taken, an exact return of which with the amount of the prisoners & stores If any I shall be glad to have transmitted me. I am &c.

G.W.

